          Case 7:18-cr-00604-KMK Document 51 Filed 03/18/20 Page 1 of 1


                    Law Offices of Julie Rendelman, LLC
                                  535 FIFTH AVENUE, 25 th FLOOR
                                   NEW YORK, NEW YORK 10017

    Office: 212-951-1232
    Cell: (646) 425-5562                            Email: Julie@RendelmanLaw.com




                                                               March 18, 2020

TO:    Hon. Kenneth M. Karas
       United States District Court
       United States Courthouse
       300 Quarropas Street, Chambers 533
       White Plains, NY 10601-4150

RE:    United States v. Anupam Biswas, 18 Cr. 604 (KMK)


Dear Judge Karas,

This letter is submitted to correct my previous letter, dated March 15, 2020, requesting Mr.
Biswas be permitted to travel on March 21 , 2020.

In my previous email, I indicated that Pre-trial Services had no objection to Mr. Biswas' travel.
However, this afternoon I had a telephone conversation with Jennifer Powers from Pre-trial. To
clarify their position, based on serious concerns over the coronavirus outbreak, they do not want
Mr. Biswas to travel on March 21 , 2020.                                                ~

In light of Pre-trial supervision' s position, we are withdrawing our request for travel. /   j
If additional information is needed, please contact my office at (212) 951-1232. Thank you again
and please stay safe.

Sincerely,

_   Isl Julie Rendelman Julie Rendelman, ESQ.

Attorney for Defendant Anupam Biswas

cc: Marcia S. Cohen, Assistant U.S. Attorney (email)


                                                                                 3/,,j~
